Citation Nr: 0521400	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  03-02 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
service-connected bilateral pes planus with plantar 
fasciitis.  

2.  Entitlement to service connection for traumatic arthritis 
and traumatic disc disease of the cervical spine.

3.  Entitlement to service connection for depression 
secondary to painful feet, right shoulder, and neck.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to November 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which continued a 50 percent disability evaluation for 
bilateral pes planus with plantar fasciitis, and denied 
claims of service connection for a cervical spine disability 
as well as depression as secondary to painful feet.  

A July 2004 rating decision granted service connection for 
post-traumatic stress disorder (PTSD) and assigned a 30 
percent disability evaluation, and for tinnitus with a 10 
percent disability evaluation.  Also, in August 2004, the RO 
granted a claim of entitlement to individual unemployability 
effective May 30, 2003.

The veteran testified at a March 2004 personal hearing before 
a Decision Review Officer (DRO), and the transcript is of 
record.  The veteran initially requested, via his VA Form 9, 
and Travel Board hearing-in April 2005, however, the veteran 
filed a statement canceling that request.  

The issues of entitlement to a rating in excess of 50 percent 
for bilateral pes planus with plantar fasciitis, and 
entitlement to service connection for depression secondary to 
the service-connected foot disability, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.



FINDING OF FACT

The veteran's cervical disc disease and symptomatology is not 
caused by foot problems, and is likely associated with a 
post-service work injury.  


CONCLUSION OF LAW

Traumatic arthritis and traumatic disc disease of the 
cervical spine was not incurred in or aggravated by active 
service, nor is it proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004), must be considered.  

The record contains April 2002 and June 2002 letters 
informing the veteran of which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf.  Both letters told the 
veteran of information and evidence needed to substantiate 
and complete a claim for an increased rating.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the RO provided sufficient VCAA notification prior 
to the rating decision on appeal.  Moreover, the veteran was 
generally advised to submit any additional evidence that 
pertained to the matter.  Id. at 121.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  In 
this case, the RO obtained treatment records from the Dallas 
VA Medical Center (VAMC) dated January 2000 to July 2002, and 
treatment records from Alan B. Hurschman from June 2001 
through June 2002.  Additionally, an August 2002 VA 
examination report is of record, which is sufficient for the 
issue being decided below.  

For all of these reasons, VA fulfilled its duties of 
assistance.  

Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).

Where a veteran served ninety days or more during a period of 
war and arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Moreover, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that where a service-connected disability causes an 
increase in, but is not the proximate cause of, a nonservice-
connected disability, the veteran is entitled to service 
connection for that incremental increase in severity 
attributable to the service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

Cervical Spine

The veteran's service medical records are negative for 
problems concerning the veteran's cervical spine.  A November 
1969 Report of Medical Examination at separation found a 
normal spine.  

In a January 2002 statement, the veteran sought service 
connection for a neck condition secondary to his service-
connected bilateral foot disability.  A June 2001 treatment 
note from Alan B. Hurschman, M.D., included a diagnosis of 
right shoulder impingement syndrome and right-sided cervical 
strain secondary to repetitive buckling, drilling, and 
shooting of rivets at work on May 10, 2001.  From June to 
September 2001, the veteran received a series of injections 
for pain relief.  A note from December 2001 indicated that an 
MRI found mild spinal canal stenosis at C6-7, right C5-6 disc 
bulge, and left facet joint hypertrophy at C3-4.  

An October 2001 treatment note from the Dallas VAMC indicated 
that the veteran gave a history of several injuries to his 
shoulders since 1994 requiring surgery.  An examination found 
tenderness in the neck, and some weakness of finger 
extensors.  An April 2002 treatment note indicated that an 
MRI showed a collapsed cervical disk.  In May 2002, the 
veteran related a twenty-year history with a riveting machine 
and having chronic over-use type pain when he complained of 
pain in the right paraspinous muscles and deltoid region.  

At an August 2002 VA examination, the veteran asserted that 
he felt the difficulty he experienced with his feet 
contributed to the neck problem.  The examiner stated, after 
a physical assessment, that traumatic arthritis of the 
cervical spine with associated ruptured discs as well as 
bulging discs and neuroforamina compression were work related 
injuries and associated traumas; the neck problem was not 
thought to be a consequence of difficulty with his feet.  

At the March 2004 DRO hearing, the veteran testified that he 
was not certain he ever told the August 2002 VA examiner that 
his neck had been injured at work.  The veteran stated that 
he never knew of anything that might have caused the neck 
injury.  The veteran testified that while in the military he 
used to carry a lot of weapons; also, he hit his head a few 
times but never reported anything.  The veteran asserted that 
he had not been treated during service for neck problems.  
The veteran started getting shots for his cervical spine 
problems five years earlier.  

Despite the preceding evidence of a current disability 
involving the veteran's cervical spine, the record lacks 
evidence connecting the cervical spine disability either 
directly to military service, or secondarily to the veteran's 
service-connected bilateral pes planus.  In fact, the August 
2002 VA examination report stated that the cervical disc 
disease was not a consequence of foot difficulties.  See 
Hickson v. West, 12 Vet. App. 247 (1999) (recognizing that to 
prevail on a claim of service connection on the merits, there 
must be medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury). 

Though the veteran contends that his cervical spine disease 
is related to his service-connected foot disability, where 
the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible, and lay assertions 
of medical status do not constitute competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b); see generally Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for traumatic arthritis and 
traumatic disc disease of the cervical spine is denied.  


REMAND

In light of the VCAA, further evidentiary development is 
necessary.  

Bilateral pes planus

The veteran currently has the maximum schedular of 50 percent 
for bilateral pes planus with plantar fasciitis under 
diagnostic code 5276.  As a result, he contends that the 
service-connected disability should be considered for an 
extraschedular evaluation.  

Because the record contains indications that the veteran may 
be receiving Social Security Administration (SSA) disability 
benefits, and information contained therein may be relevant 
to extraschedular consideration, the RO should obtain these 
records.  See Murincsack v. Derwinski, 2 Vet. App. 363, 372 
(1992) (recognizing that evidence from the SSA must be 
considered in a VA decision regarding benefits).   

Depressive disorder

A September 2001 outpatient note from the Dallas VAMC 
indicated that the veteran had sought help with chronic pain 
and depression.  A month later, the veteran gave a history of 
injury and surgery for his shoulder that resulted in chronic 
pain.  In April 2002, the staff physician referred the 
veteran to psychology for pain management concerning neck and 
shoulder pain.  

In a statement the veteran asserted that between his feet and 
upper extremities, he had been in so much pain that he could 
not sleep, and as a result he had major depression.  A 
Progress Note from Dr. Hurschman assessed the veteran as 
having depression secondary to neck pain.  

A June 2002 VA psychological assessment recorded the 
veteran's statement that he had suffered with chronic pain 
since a shoulder injury at work in 1994 broke his collarbone.  
The veteran also noted pain and numbness in his lower legs 
when walking which limited his walks from 3-4 miles to one 
mile.  The veteran reported that the condition that caused 
the most pain was the shoulder.  The shoulder injury also led 
to the veteran's inability to hold a job, and concomitant 
change in his self-image.  The veteran recognized that 
chronic pain, poor sleep, and the inability to maintain a 
physically demanding work have contributed to his level of 
depressive symptomatology.  The assessment was that the 
veteran was experiencing some degree of depressive symptoms 
due to chronic pain, and he had not fully adjusted to early 
retirement that had been imposed upon him.  

A May 2003 letter from Don A. Smith, Ph.D., stated that the 
veteran had been diagnosed as having major depressive 
disorder (along with post-traumatic stress disorder).  Dr. 
Smith related that the veteran had injury to and chronic pain 
of his feet.  In a March 2004 letter, Dr. Smith stated that 
the veteran continued to report severe chronic pain 
associated with structural problems of both hands, elbows, 
shoulders, and his neck, and a May 2004 letter noted that the 
veteran had consistently reported a constant pain in his 
feet.  

Finally, a June 2004 VA examination (performed pursuant to 
the then-pending claim of service connection for PTSD) 
rendered a diagnostic impression Axis I, major depressive 
disorder, recurrent, manifested by crying spells, loss of 
energy, difficulty concentrating, and feelings of 
worthlessness.  Though the examiner opined that the major 
depressive disorder was not caused by or a result of the 
veteran's military experiences, the veteran also had an Axis 
I pain disorder that was associated with both psychological 
factors and general medical condition.  The examiner opined 
that the pain disorder was as likely as not caused or a 
result of the veteran's military experience; the pain in the 
veteran's feet was probably a result of military experiences, 
but the shoulder and neck pain were not the result of 
military experiences.  

Clarification of the preceding opinion is needed, and the 
veteran should be provided another VA examination to 
determine whether his depression is secondary to his service-
connected pes planus.   

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should attempt to obtain any 
SSA records concerning the veteran.  If 
efforts prove unsuccessful, evidence of 
such should be included in the claims 
file.

2.  The RO should arrange for a VA 
examination.  The examiner should 
review the veteran's claims file 
provide an opinion as to whether it is 
at least as likely as not that any 
depression is proximately due to or the 
result of the veteran's service-
connected foot disability.  All 
opinions and conclusions expressed must 
be supported by a complete rationale in 
a report.  

3.  Then, after conducting any 
additional indicated development, the 
RO should readjudicate the appellant's 
claim for an increased rating for 
service-connected bilateral pes planus 
with plantar fasciitis (to include 
whether the case warrants referral to 
the Under Secretary for Benefits or 
Director, Compensation and Pension 
Service for extraschedular 
consideration); and for service 
connection for depression secondary to 
painful feet.  If the determination of 
the claim remains unfavorable to the 
veteran, the RO must issue a 
supplemental statement of the case and 
provide him a reasonable period of 
time to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).




	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


